Title: [Diary entry: 6 October 1766]
From: Washington, George
To: 

6. Put my English Ram Lamb to 65 Ewes. Sheep at home as follows viz. 
               
                  Old Ewes
                  64
                  
               
               
                  Ewe Lambs
                  1
                  
               
               
                  Old Weathers
                  18
                  
               
               
                  Young Do. this yrs. Lbs.
                  11
                  
               
               
                  1 Ram Lamb Engh.
                  1
                  
               
               
                  
                  
                  95 in all
               
              
               
                  Sent
                  33
                  Ewe Lambs to Doeg Run &
               
               
                  
                  2
                  Rams, 1 of them this yrs. Lamb.
               
               
                  
                  35
                  in all.
               
            